DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 1/21/2020. As directed by the amendment, claims 1-12 were amended, no claims were cancelled, and new claim 13 was added. Thus, claims 1-13 are presently pending in this application.   

Drawings
The drawings are objected to because in fig. 1, there are a plurality of structures that appear to be part of the same assembly, however, some form of connection such as a bracket or connecting axis is missing from the figure, for example, see free floating structure “26”, “14”, “3” and “2”, suggest to add some form of connection to show that they are part of the same assembly, if not, then each structure should be on a separate figure. Figs. 4, 8a and 9b are objected to for the same reason.  
The drawings are objected to because the photograph in fig. 9c is illegible. The photograph include light and dark shading making the details of the invention difficult to ascertain. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Drawing should be used when the . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprising” in line 2 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 8-10 and 13 are objected to because of the following informalities:  
In Claim 1, line 7, the term “the intake” is suggested to be changed to --an intake-- in order to clarify the claim. 
In Claim 3, line 2, the term “the central axis” is suggested to be changed to --a central axis-- in order to clarify the claim. 
In Claim 8, line 3, the term “the inhalation and exhalation phases” is suggested to be changed to --a user’s inhalation and exhalation phases-- in order to clarify the claim. 
In Claim 9, line 3, the term “the air flow” is suggested to be changed to --an air flow-- in order to clarify the claim. 
In Claim 9, line 4, the term “the inhalation and exhalation phases” is suggested to be changed to --a user’s inhalation and exhalation phases-- in order to clarify the claim.

In Claim 13, line 1, the term “wherein said selection” is suggested to be changed to --wherein said at least one selection-- in order to provide consistency. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

“shielding means” in claim 1, line 13.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “shielding selector” (claim 1, line 15) with the function of moving the shielding means by having the command shaft go through the shielding selector. Within the art, the term selector provides no known corresponding structure, therefore, the term “selector” is a generic placeholder. The limitation “at least one valve system…for the flow variation of air flow into the inhalation and exhalation phases” (claim 8, lines 2-3). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the type” (line 1) lacks proper antecedent basis. Furthermore, it is unclear as to how to determine the metes and bounds of the term “type”, specifically, what feature is included and what feature is excluded from the term “type”. 

Regarding claim 1, the limitation “the coupling” (line 17) lacks proper antecedent basis. 
Regarding claim 1, the limitation “, moved by a command shaft” (lines 13-14) is unclear as to what structure is being moved by the command shaft, the selection side window, the upper component, the opening, or the shielding means. If the applicant is referring to the shielding means, suggest to amend to --, wherein the shielding means are moved by a command shaft--. 
Regarding claim 2, the limitation “a skirt shaped shielding selector” (line 2) is unclear if this is the same structure as or different from the “shielding selector” in claim 1, line 15.
Regarding claim 4, the limitation “the longitudinal development” (line 3) lacks proper antecedent basis. Furthermore, what is considered as a longitudinal development. 
Regarding claim 4, the limitation “said shielding means consists in at least two bulkheads” (line 2) is unclear as to what the metes and bounds of the limitation is, specifically, is the shielding means consisting of at least two bulkheads, or is the shielding means being inside of at least two bulkheads. 
Regarding claim 7, the limitation “which can be coupled” (line 3) is unclear as to how to determine the metes and bounds of the term “can”, since the term “can” can be used to indicate possibility, therefore, it is unclear if “which” can or cannot be coupled. Furthermore, it is unclear as to which structure is being referred to by the term “which”. 

Regarding claim 8, the limitation “for the flow variation of air flow into the inhalation and exhalation phases” (line 3) is unclear and confusing as to what is being claimed, how could air flow into the inhalation and exhalation phases, since inhalation is a phase and exhalation is a phase. 
Regarding claim 9, the limitation “the air flow entering and exiting from said ampoule into the inhalation and exhalation phases” (lines 3-4) is unclear and confusing as to what is being claimed, how could air flow entering and exiting from said ampoule into the inhalation and exhalation phases, since inhalation is a phase and exhalation is a phase.
Regarding claim 10, the limitation “said selection side windows” (line 5) lacks proper antecedent basis. Claim 1 claims at least one selection side window not a plurality of selection side windows. 
Regarding claim 10, the limitation “, provided of an inner thread” (line 3) is unclear and confusing as to what the relationship of the inner thread is to the threaded portion and the shielding selector, due to the usage of “provided of”, if the applicant intends to claim “provided with”, it is unclear if the shielding selector is provided with the inner thread or the threaded portion is provided with the inner thread. 
Regarding claim 11, the limitation “the coupling” (line 2) lacks proper antecedent basis.  
Regarding claim 12, the limitation “said threaded portion” (lines 2-3) lacks proper antecedent basis. 


Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Steil (3,658,059) does not specifically disclose the claimed apparatus as presented in the claims 1-13.          

    PNG
    media_image1.png
    1039
    925
    media_image1.png
    Greyscale


Therefore, to modify Steil to arrive at the claimed invention would be based upon improper hindsight reasoning. 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peveler (2014/0116427) is cited to show a nebulizer comprising an atomizer and a sleeve comprising inlet openings. 
Ritzau (2,772,117) is cited to show an atomizer for liquid having an atomizing mechanism and an intake sleeve having an inlet. 
Verdun (6,044,841) is cited to show a nebulizer comprising an inlet shaft having a plurality of inlet openings. 
Becker (6,085,741) is cited to show a device for atomization of fluids having an atomizer. 
Abrams (2009/0151716)(2009/0133692)(2009/0071473)(2009/0071470) is cited to show a nebulizer having an atomizer.
Hoppough (4,886,055) is cited to show a nebulizer comprising a deflecting shield. 
Chen (2012/0174917)(2011/0253134) is cited to show a nebulizer comprising an inhalation valve and an exhalation valve. 
Wang (2014/0060526) is cited to show a medical atomizer comprising an adjustable valve. 
Rubin (2013/0327323) is cited to show a nebulizer having an atomizer and a spring loaded valve. 
Piper (2011/0114090) is cited to show a nebulizer comprising an atomizer and a shield. 

Denyer (5,687,912) is cited to show an atomizer comprising a deflector. 
Terada (5,054,477) is cited to show a nebulizer comprising a shield. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785